Title: John Brockenbrough to Thomas Jefferson, 10 December 1817
From: Brockenbrough, John
To: Jefferson, Thomas


                    
                        Sir,
                        Richmond
10 Decr 1817
                    
                    A suit is pending (in the Superior Court of Chancery) in which the City of Richmond, the representatives of the late Col. Richard Adams, & the heirs of Col Byrd are parties, and the common-hall have appointed a Committee, of which I am chairman, to report on the expediency of a compromise that has been proposed by the other claimants.    The subject in dispute is the land commonly called “the Commons, lying along the east side of Shockoe-creek,” and the decision must ultimately depend on the probable western boundary of the City as la originally laid out by Col. Byrd. The land is now estimated at half a million of  dollars’ value, & of course it is important to collect all the information within our reach. This, I am confident, will be accepted by you as my apology for troubling you with this letter. It has been stated to one of our lawyers that you are in possession of an original deed (the record of which is  lost) from Byrd, or some one claiming under him, for “a lot in Richmond near Shockoe creek, which calls for that Creek as one of its boundaries, dividing it from the Commons of Richmond,” or which, in some other way, refers to those Commons.    The land, after having been many years considered & used as Commons, & a part of it even leased out by the City, whilst Col. Adams (the father) was a member of the common hall, has since been taken possession of, enclosed & built on by the Adamss.    Any information that you can communicate will be very thankfully  acknowledged by me as well as by the Common-hall.
                    I am, Sir, with great respect & consideration
                    
                         Yo: most obt
                        John Brockenbrough
                    
                 